DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination (RCE) Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/25/2021 has been entered. 

Response to Arguments
3.	This office action is in response to the amendment filed on 03/25/2021.  Claims 1 and 20, 26 and 32-43 are pending in this application and have been considered below.  Claims 2-19, 21-25 and 27-31 are cancelled by the applicant.

4.	The rejection under 35 USC 112(a) to claims 1 and 20, 26 and 32-43 is not corrected by the amendment.  Therefore, the rejection is not withdrawn.

5.	Applicant arguments regarding the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph have been fully considered but they are not persuasive.  Therefore, the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is not withdrawn.

	Applicant’s argument: Applicant respectfully submits that new claims 1, 20 and 26 are supported by the original disclosure of instant application, specifically, the technical solution defined by original claims 1 and 10 and the disclosure on page 2, paragraph [0007] of the description as filed, i.e., "Compared with a single channel coding scheme used in an LTE system, in an embodiment of the present disclosure, an appropriate channel coding scheme can be selected for to-be-transmitted data according to feature information of the to-be-transmitted data by determining a channel coding scheme for the to-be-transmitted data according to at least one of a size of a transport block of the to-be-transmitted data, a numerology used for the to-be-transmitted data and a service type of the to-be-transmitted data”.

Examiner’s response: The examiner has reviewed the entire original disclosure of instant application and is unable to find any support for the above newly added limitations in the applicant's original disclosure.  For example, on page 2, paragraph 0007 of the specification of instant application, the applicant discloses “Compared with a single channel coding scheme used in an LTE system, in an 5embodiment of the present disclosure, an appropriate channel coding scheme can be selected for to-be-transmitted data according to feature information of the to-be-transmitted data by determining a “When the size of the transport block 1 is less than or equal to a preset first threshold, it is determined that the channel coding scheme for the transport block 1 is Polar coding; when the size of the transport block 1 is greater than the preset first threshold, it is determined that the channel coding scheme for the transport block 1 is Turbo coding. Likewise, for the transport block 2, when the size of the transport block 2 is less than or equal to a preset first threshold, it is determined that the channel coding scheme for the transport block 2 is Polar coding; when the size of the transport block 2 is greater than the preset first threshold, it is determined that the channel coding scheme for the transport block 2 is Turbo coding. It is assumed that, upon determination, the size of the transport block 1 is less than the preset first threshold, while the size of the transport block 2 is greater than the preset first threshold, then it is determined that the channel coding scheme for the transport block 1 is Polar coding, while the channel coding scheme for the transport block 2 is Turbo coding.”  On the, page 12, paragraph 0066 of the original disclosure of instant application, the applicant discloses “When the size of the transport block 1 is less than or equal to a preset second threshold, it is determined that the channel coding schemes for all transport blocks of the to-be-transmitted data are Polar coding. When the size of the transport block 1 is greater than a preset second threshold, it is determined that the channel coding schemes for all transport blocks of the to-be-transmitted data is Turbo coding.”  On the, page 14, paragraph 0074 of the original disclosure of instant application, the applicant discloses “For example, when the number of OFDM symbols included in each TTI of the to-be-transmitted data is less than a preset third threshold, it is determined that the channel coding scheme for the to-be-transmitted data is Turbo coding; when the number of OFDM symbols included in each TTI of the to-be-transmitted data is less than a preset third threshold, it is determined that the channel coding scheme for the to-be-transmitted data is Polar coding.”  On the, page 14, paragraph 0076 of the original disclosure of instant application, the applicant discloses “For example, the transmitting end may determine the channel coding scheme for the to-be-transmitted data according to a subcarrier spacing, the number of OFDM symbols included in each ITI, and a correspondence relationship between the subcarrier spacing/the number of OFDM symbols included in each TTI and the channel coding scheme. Specifically, when the to-be-transmitted data has a subcarrier spacing of 15 Khz, and the number of OFDM symbols included in each TTI is less than a preset third threshold, it is determined that the channel coding scheme for the to-be-transmitted data is Turbo coding; when the to-be-transmitted data has a subcarrier spacing of 60 Khz, and the number of OFDM symbols included in each TTI is greater than a preset third threshold, it is determined that the channel coding scheme for the to-be-transmitted data is TBCC coding.”  On the, page 16, paragraph 0081 of the original disclosure of instant application, the applicant discloses “specifically, when the service type of the to-be-transmitted data is eMBB and the size of the transport block of the to-be-transmitted data is less than a preset fourth threshold, it is determined that the channel coding scheme for the to-be-transmitted data is LDPC coding; when the service type of the to-be-transmitted data is mMTC and the size of the transport block of the to-be-transmitted data is greater than a preset fourth threshold, it is determined that the channel coding scheme for the to-be-transmitted data is TBCC coding.”  
As shown above, nowhere in the above paragraphs is there any teaching or suggestion to show support for “wherein the channel coding scheme for the to-be-transmitted data comprises Polar coding or Reed-Muller (RM) coding” (in claim 1); “wherein the channel coding scheme for the to-be-transmitted data comprises Polar coding or Reed-Muller (RM) coding” (in claim 20); and “wherein the channel coding scheme for the to-be-transmitted data comprises Polar coding or Reed-Muller (RM) coding” (in claim 26).   Moreover, none of the originally filed drawings and claims show support the above newly added limitations.
Accordingly, the above newly added limitations lack "written description requirement" in the original disclosure of the application.  Therefore, the above newly added limitations in claims 1, 20 and 26 raise an issue of "new matter" as the limitations are not supported by the applicant's original disclosure. 


Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1 and 20, 26 and 32-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The new limitation added by the amendment filed on 03/25/2021 in theindependent claims 1, 20 and 26 “wherein the channel coding scheme for the to-be-transmitted data comprises Polar coding or Reed-Muller (RM) coding” (in claim 1); “wherein the channel coding scheme for the to-be-transmitted data comprises Polar coding or Reed-Muller (RM) coding” (in claim 20); and “wherein the channel coding scheme for the to-be-transmitted data comprises Polar coding or Reed-Muller (RM) coding” (in claim 26) (hereinafter newly added limitations) is not supported by the applicant's original disclosure. The examiner has reviewed the entire original disclosure of instant application and is unable to find any support for the above newly added limitations in the applicant's original disclosure.  For example, on page 2, paragraph 0007 of the specification of instant application, the applicant discloses “Compared with a single channel coding scheme used in an LTE system, in an “When the size of the transport block 1 is less than or equal to a preset first threshold, it is determined that the channel coding scheme for the transport block 1 is Polar coding; when the size of the transport block 1 is greater than the preset first threshold, it is determined that the channel coding scheme for the transport block 1 is Turbo coding. Likewise, for the transport block 2, when the size of the transport block 2 is less than or equal to a preset first threshold, it is determined that the channel coding scheme for the transport block 2 is Polar coding; when the size of the transport block 2 is greater than the preset first threshold, it is determined that the channel coding scheme for the transport block 2 is Turbo coding. It is assumed that, upon determination, the size of the transport block 1 is less than the preset first threshold, while the size of the transport block 2 is greater than the preset first threshold, then it is determined that the channel coding scheme for the transport block 1 is Polar coding, while the channel coding scheme for the transport block 2 is Turbo coding.”  On the, page 12, paragraph 0066 of the original disclosure of instant application, the applicant discloses “When the size of the transport block 1 is less than or equal to a preset second threshold, it is determined that the channel coding schemes for all transport blocks of the to-be-transmitted data are Polar coding. When the size of the transport block 1 is greater than a preset second threshold, it is determined that the channel coding schemes for all transport blocks of the to-be-transmitted data is Turbo coding.”  On the, page 14, paragraph 0074 of the original disclosure of instant application, the applicant discloses “For example, when the number of OFDM symbols included in each TTI of the to-be-transmitted data is less than a preset third threshold, it is determined that the channel coding scheme for the to-be-transmitted data is Turbo coding; when the number of OFDM symbols included in each TTI of the to-be-transmitted data is less than a preset third threshold, it is determined that the channel coding scheme for the to-be-transmitted data is Polar coding.”  On the, page 14, paragraph 0076 of the original disclosure of instant application, the applicant discloses “For example, the transmitting end may determine the channel coding scheme for the to-be-transmitted data according to a subcarrier spacing, the number of OFDM symbols included in each ITI, and a correspondence relationship between the subcarrier spacing/the number of OFDM symbols included in each TTI and the channel coding scheme. Specifically, when the to-be-transmitted data has a subcarrier spacing of 15 Khz, and the number of OFDM symbols included in each TTI is less than a preset third threshold, it is determined that the channel coding scheme for the to-be-transmitted data is Turbo coding; when the to-be-transmitted data has a subcarrier spacing of 60 Khz, and the number of OFDM symbols included in each TTI is greater than a preset third threshold, it is determined that the channel coding scheme for the to-be-transmitted data is TBCC coding.”  On the, page 16, paragraph 0081 of the original disclosure of instant application, the applicant discloses “specifically, when the service type of the to-be-transmitted data is eMBB and the size of the transport block of the to-be-transmitted data is less than a preset fourth threshold, it is determined that the channel coding scheme for the to-be-transmitted data is LDPC coding; when the service type of the to-be-transmitted data is mMTC and the size of the transport block of the to-be-transmitted data is greater than a preset fourth threshold, it is determined that the channel coding scheme for the to-be-transmitted data is TBCC coding.” 
As shown above, nowhere in the above paragraphs is there any teaching or suggestion to show support for the above newly added limitations in claims 1, 20 and 26.  Moreover, none of the originally filed drawings and claims show support the above newly added limitations.
Accordingly, the above newly added limitations lack "written description requirement" in the original disclosure of the application.  Therefore, the above newly added limitations in claims 1, 20 and 26 raise an issue of "new matter" as the limitations are not supported by the applicant's original disclosure. 


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674.  The examiner can normally be reached on Mon-Fri 7:00 AM-3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KABIR A TIMORY/           Primary Examiner, Art Unit 2631